Citation Nr: 1316387	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the Veteran is properly rated as incompetent for Department of Veterans Affairs (VA) purposes.  

2.  Entitlement to service connection for ulcerative colitis.  

3.  Entitlement to an effective date prior to February 21, 2006, for the grant of a 100 percent rating for posttraumatic stress disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2006 and April 2010 rating decisions of the Chicago, Illinois VA Regional Office (RO).  In December 2006, the RO granted a 100 percent rating for posttraumatic stress disorder, effective February 22, 2006; and the Veteran appealed the effective date assigned.  In April 2010, the RO denied service connection for ulcerative colitis and determined that the Veteran was incompetent to handle disbursement of VA funds.  

The Board notes that the assigned effective date of February 22, 2006 is based on the date of a VA examination describing the nature and severity of posttraumatic stress disorder.  It appears, however, that the examination report contains a typographical error with respect to the exact date of the examination.  Although the title page of the report includes a notation that the Veteran was examined on February 22, 2006 (which the RO evidently relied upon in its rating decision), elsewhere in the report, including most importantly the page signed by the examiner, the date of examination is listed as February 21, 2006.  Accordingly, the Board calls the RO's attention to that typographical error, and phrases the earlier effective date issue on appeal with use of the February 21, 2006 date.  

In September 2012 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with record. 

The appeal is being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

At the September 2012 hearing the Veteran's wife indicated that she believed the Veteran had other pending VA claims, but that in a telephone call to the VA she was told that there was no record of pending claims other than the earlier effective date issue on appeal.  She mentioned issues related to the Veteran's incompetency and his ulcerative colitis.  An April 2010 rating decision denied service connection for ulcerative colitis and determined that the Veteran was incompetent to handle disbursement of VA funds.  The Veteran was notified of this decision in two separate letters dated in April 2010, and in May 2010 the RO received a statement from the Veteran indicating that he desired to appeal the RO's decision.  Although the Veteran's statement proceeds to argue that he is not incompetent, the Board construes the May 2010 statement as a valid, timely notice of disagreement (NOD) with regard to both issues addressed in the RO's April 2010 rating decision.  Thus, additional due process is required.   

The RO sent the Veteran a letter in July 2010, informing him that his May 2010 filing could not be accepted as a valid NOD in the incompetency matter, because a final decision on that issue was not sent to him until June 2010.  The Board notes, however, that the June 2010 RO letter merely informed him of the appointment of his wife as his fiduciary, and that an earlier April 2010 RO letter did indeed state that the RO had "finished review" of the evidence about the Veteran's ability to handle his own financial matters and gave him instructions as to how to appeal the decision if he was in disagreement with it, which he in fact did.  

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issues must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, such action must be completed on remand.  

As to the earlier effective date issue, the Board notes that the Veteran has not been provided VCAA notice.  

Accordingly, the case is REMANDED for the following:

1.  Regarding the claim for an effective date prior to February 21, 2006, for the grant of a 100 percent rating for posttraumatic stress disorder, send the Veteran VCAA notice.  Ensure that the notice is compliant with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  The notice should include the criteria for a 100 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, with an explanation that there must be evidence of the Veteran satisfying such criteria (or symptoms of similar gravity) prior to February 21, 2006 in order to substantiate his earlier effective date claim.  

2.  After the Veteran has had opportunity to respond to the VCAA notice, adjudicate the earlier effective date claim.  If the benefit sought remains denied, furnish the Veteran a supplemental SOC and return the case to the Board.

3.  Furnish the Veteran a SIC on the claims of service connection for ulcerative colitis and whether he is properly rated as incompetent for VA purposes.  To perfect an appeal of these claims to the Board, the Veteran must still timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).

